DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment after final filed 03/03/2022 is acknowledged. Claims 15 and 18 are amended. Claims 15-18 are pending.

Objections/Rejections Withdrawn 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
The objection to claims 15-18 for informalities is withdrawn in response to Applicant’s amendment to claim 15 incorporating the details from canceled claim 1. 

Claim Rejections - 35 USC § 112(b)
The rejection of claim 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) is withdrawn in response to Applicant’s amendment deleting the word “including”. 
Claim Rejections - 35 USC § 112(a)
Scope of Enablement
The rejection of claim 18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for scope of enablement withdrawn in response to Applicant’s amendment. Specifically, claim 18 no longer encompasses methods of treating a great number of pathological conditions. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach the compounds set forth in claim 15. The patent documents by Hettwer et al. (US Patent No. 8,685,915 and WO2011026615) disclose an agrin fragment that shares 100% sequence identity with instant SEQ ID NO: 5, but do not teach or suggest a compound joined via linker to a protein or antibody as set forth in claim 15. The PGPUB by Imhof et al. (20100316645—of record) does not disclose a compound comprising the C-terminus of agrin or an antagonistic antibody that inhibit ActR2B induced signaling, however, it does teach an Ang-2/VEGF-targeted bispecific antibody that shares 81% local sequence identity to SEQ ID NO: 30. The PGPUB by Melton (20080261879) teaches inhibiting activin signaling with an activin antagonist comprising a soluble extracellular portion of the ActRIIb receptor (claims 31-32). Melton also teaches that agrin is another activin “neutralizing agent” (see paragraph [0021]), but there is no suggestion to combine the two agents into a compound. Finally, Berger et al. (20100272734) teach a human anti-ActRIIB antibody that shares over 99% sequence identity with instant SEQ ID NOs: 28 and a sequence  Nevertheless, Berger et al. do not teach linking the antibodies to the (h)nLG3 region of agrin.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 15-18 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649